Citation Nr: 1202852	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as posttraumatic stress disorder and a depression and anxiety disorder not otherwise specified.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed these decisions and the case was referred to the Board for appellate review.  

The Board notes that on the issue of entitlement to service connection for an acquired psychiatric disorder it has not been able to locate the Veteran's Substantive Appeal (VA Form 9) within the claims file.  Nevertheless, receipt of that document on August 15, 2011, was recorded and the Veteran has submitted a subsequent statement referencing his Substantive Appeal.  The Veteran requested a hearing before a Veterans Law Judge on this issue, but subsequently withdrew that hearing request.  38 C.F.R. § 20.704(e) (2011).  Accordingly, that request has been withdrawn.

On the remaining issues on appeal the Veteran testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

In an August 2011 rating decision, the RO granted entitlement to service connection for headaches, and assigned a 30 percent rating effective from August 28, 2009.  The grant of service connection for that condition is a complete grant of the benefit sought, and, therefore, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also noted that the Veteran's claim has previous been characterized as entitlement to service connection for posttraumatic stress disorder and entitlement to service connection for depression and an anxiety disorder not otherwise specified.  The United States Court of Appeals for Veterans Claims has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  

The issues of entitlement to service connection for hemorrhoids and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to his military service.  

2.  A Board decision in June 1988 and a Regional Office rating decision in January 2003 denied entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal those determination and they are now final.  

3.  The evidence received since the January 2003 rating decision relates to an unestablished fact necessary to substantiate the Veteran claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.

4.  Board decisions in August 1980 and June 1988, as well as and a Regional Office rating decision in September 1991 denied entitlement to service connection for hemorrhoids.  The Veteran did not appeal those determinations and they are now final.  

5.  The evidence received since the September 1991 rating decision relates to an unestablished fact necessary to substantiate the Veteran claim of entitlement to service connection for hemorrhoids and raises a reasonable possibility of substantiating that claim.

6.  The Veteran does not have posttraumatic stress disorder and any acquired psychiatric disorder other than posttraumatic stress disorder is a result of the Veteran's own willful misconduct.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has tinnitus which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The June 1988 Board decision and the January 2003 Regional Office rating decision, which denied entitlement to service connection for bilateral hearing loss, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1100 (2011).

3.  The additional evidence presented since the rating decision in January 2003 is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The August 1980 and June 1988 Board decisions and the September 1991 Regional Office rating decision, which denied entitlement to service connection for hemorrhoids, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1100 (2011).

5.  The additional evidence presented since the rating decision in September 1991 is new and material and the claim of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active service due to factors which did not involve willful misconduct.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  Given the favorable disposition on the claim to reopen on new and material evidence no prejudice could result from any failure to notify the Veteran of provisions regarding new and material evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for tinnitus and entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, depression and an anxiety disorder not otherwise specified.  The Veteran has also filed to reopen his claims of entitlement to service connection for bilateral hearing loss and hemorrhoids based on the submission of new and material evidence.  

In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Tinnitus

As noted above, the Veteran has claimed entitlement to service connection for tinnitus.  The Veteran's service records indicate that he served in the Army from April 1974 to May 1976, and that he worked as an Armor Reconnaissance Specialist.  Although the record does not indicate that the Veteran was treated specifically for tinnitus during service, he has stated that he was unaware this was a separate condition from hearing loss until recently and that he has had ringing in his ears since his time in service.  In this regard, the Board notes that the Veteran's service treatment records do indicate some evidence of hearing difficulties.  

In addition, while post-service treatment records from shortly after service do not indicate that the Veteran specifically reported tinnitus they do show that the Veteran report having difficulty with his hearing.  Post-service treatment records indicate that the Veteran specifically reported having a history of tinnitus in October 2007. 

Finally, the Board notes that during his March 2011 hearing before a Veterans Law Judge the Veteran reported that while in service he was exposed to significant noise due to working with and driving tanks.  He also stated that he started having ringing in his ears during service, but that he did not report it because he did not realize it was a separate condition from his other hearing loss.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has tinnitus that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that he has had ringing in his ears since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's claim to have experienced tinnitus since his time in service is both credible and highly probative.

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Acquired Psychiatric Disorder

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disorder.  The Veteran first claimed entitlement to service connection for an acquired psychiatric disorder in September 2009.  In an April 2010 rating decision the RO denied entitlement to service connection for that condition, finding that the Veteran had not been diagnosed with posttraumatic stress disorder and that any diagnosed acquired psychiatric disorder was a result of the Veteran's own willful misconduct.  The Veteran submitted a Notice of Disagreement (NOD) in April 2010.  The RO issued a Statement of the Case (SOC) in August 2011 and the Veteran filed a Substantive Appeal later that month.  Accordingly, the Veteran's claim is currently before the Board.  

As noted in more detail below, the Veteran does not have a diagnosis of posttraumatic stress disorder, and any other diagnosed acquired psychiatric disorder is found to be the result of his own willful misconduct.  As such, entitlement to service connection for an acquired psychiatric disorder is denied.  

The Veteran's service treatment records are entirely negative for any diagnoses or treatment associated with any type of acquired psychiatric disorder.  A review of his service personnel records reveals that the Veteran was convicted by Special Court-Martial on May 21, 1975, for violation of the Uniform Code of Military Justice, Article 128, Assault, when he cut a man in the face with a double edged razor blade and thereby intentionally inflicted grievous bodily harm upon him.  The Veteran pleaded guilty and was sentenced to confinement at hard labor for six months; forfeited $229 pay per month for six months and was reduced to the grade of Private E-1.  

Post-service VA treatment records from November 2007 indicate that the Veteran was assessed for posttraumatic stress disorder and depression, but that both assessments were negative.  

VA treatment records from February 2009 indicate a positive depression screening.  Records from March 2009 indicate that the Veteran was referred for low risk on a suicide risk screening.  The Veteran reported that he was very anxious, could not sleep and continually thought about when he had his Court Martial.  The examining provider assessed the Veteran with stress and anxiety.  Additional treatment records from March 2009 indicate that the Veteran reported difficulty sleeping and feelings of depression.  The examining provider's impression was that the Veteran had a mood disorder.  

In a more thorough assessment later that month the Veteran reported a history of previous alcohol dependence, frequent worrying, difficulty sleeping, dreams about the military, frequent legal trouble, a terrible relationship with his wife, feelings of alienation from coworkers, difficulty getting along with others and hopelessness.  The Veteran denied any combat or military sexual trauma.  He reported that he was prosecuted at a Court Martial due to an altercation with another soldier in which he cut the soldier with a knife.  The examiner noted that the Veteran had a depressed mood and an anxious affect.  The examiner diagnosed the Veteran with a mood disorder not otherwise specified, alcohol dependence by history and moderate interpersonal issues.  A GAF score of 60 was assigned.  Records indicate that the Veteran underwent additional psychological assessments in May 2009 and June 2009. 

In the Veteran's September 2009 claim he stated that he has suffered from posttraumatic stress disorder since his Court Martial for cutting a fellow soldier.  He stated that he has been having nightmares and dreams since that time.  VA treatment records from September 2009 indicate that the Veteran was diagnosed with a mood disorder not otherwise specified and assigned a GAF score of 55.  During that assessment the Veteran reported that he was not the same since the incident in the military which involved him cutting another soldier who slapped him in a bar.  He stated that he has nightmares about it.  The examiner noted that this stressor did not meet the criteria for posttraumatic stress disorder and that the Veteran had been diagnosed with hyperthyroidism, which could have been contributing to mood changes and a tendency towards rumination.  These findings were reiterated in December 2009 and February 2010 treatment records. 

In March 2010 the Veteran was afforded a VA examination in support of his claim.  During that examiner the Veteran reported that he often hears the voice of the judge and prosecutor from his court martial at night or in nightmares.  He stated that he also thinks about the person who slapped him every day.  The examiner noted that the Veteran was observably nervous and agitated during the examiner and that he sat with his eyes down and spoke in a quiet voice.  The Veteran reported depressed mood, suicidal thoughts, decreased energy, poor appetite, loss of interest in pleasurable activities, decreased libido, feelings of helplessness, feelings of hopelessness, feelings of worthlessness, dysthymia and anhedonia.  On physical examination the Veteran was cooperative, attentive and guarded.  His mood was anxious, depressed and dysphoric and his affect was blunted.  The examiner noted that the Veteran was oriented in all spheres and that his thought process and content were unremarkable.  Sleep impairment, including nightmares and difficulty falling asleep, was noted.  The Veteran reported that his stressor was based on his service court martial.  He stated that he was in a bar when a soldier slapped him and told him that he would kill him.  He related that he left the bar and came back with a razor blade, which he used to cut the soldier's face.  Shortly thereafter the Veteran was picked up by military police, tried by Court Martial and imprisoned.  The Veteran stated that he has not been the same since this event, that it fills his head and that he experiencing nightmares, intrusive thoughts, psychological stress and physiological reactivity as a result.  He also reported numerous other psychological manifestations which he asserts are due to this event.  The examiner diagnosed the Veteran with depression not otherwise specified and anxiety not other specified, noting that the Veteran did not meet the DSM-IV stressor criteria and did not meet the DSM-IV criteria for a diagnosis of posttraumatic stress disorder.  The examiner did state that the Veteran's depression and anxiety disorder were at least as likely as not caused by or a result of his inservice stressor of assault and court martial.  

The Veteran has also submitted private treatment records.  These records, dated throughout 2010 and 2011, indicate that the Veteran has been experiencing depression, nightmares, anger, crying passive suicidal ideation, anxiety and social withdrawal.  The Veteran's claims to frequently re-live his in-service court martial experiences are also noted.  On several occasions the Veteran was diagnosed with major depressive disorder, a mood disorder not otherwise specified and posttraumatic stress disorder.  GAF scores ranging from 52 to 55 were assigned.  One of the Veteran's providers also submitted a nexus statement wherein he stated that the Veteran posttraumatic stress disorder and major depressive disorder were both caused by, a result of or aggravated by the Veteran's assault by another military individual while on active duty.  This provider indicated performing a review of the Veteran's service and post-service treatment records and provided a rationale wherein he stated that the Veteran re-lives this experience and experiences nightmares, hypervigilance, paranoids', anxiety and depression.  

VA treatment records from November 2010 and February 2011 indicate continued treatment for a mood disorder not otherwise specified.  These records also indicate that the Veteran was diagnosed with a cluster B personality disorder.  A GAF score of 49 was assigned on both occasions.

Private treatment records from October 2011 include a neuropsychological evaluation wherein a private psychologist noted significant deficits and recommended that the Veteran apply for an increase in VA benefits for PTSD.  No clinical diagnosis was made and there was no indication that the Veteran's claims file was reviewed.  

A November 2011 letter from the Veteran's brother reiterates the Veteran's statements regarding the event which lead to his Court Martial, suggesting that the Veteran was faultless in the event leading to his Court Martial and proposing that the Veteran has current mental problems associated with that incident.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

With regard to the Veteran's claimed posttraumatic stress disorder, the Board notes that the record in this case contain opinions both in support of the Veteran's claim that he has that condition and against that assertion.  However, the totality of the evidence is not in equipoise as to that issue.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against a finding that the Veteran actually has posttraumatic stress disorder.  

A necessary element for establishing a claim of entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's claim with regard to posttraumatic stress disorder must be denied because the preponderance of the evidence reflects that the Veteran does not have that disorder.  

In so finding, the Board places the greatest probative value on the March 2010 VA examination report, which indicates that the Veteran does not have posttraumatic stress disorder.  This examination report contains a thorough review, physical examination and well-reasoned medical opinion indicating that the Veteran does not meet the diagnostic criteria for posttraumatic stress disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that he has posttraumatic stress disorder consists of his own statements and private treatment records from April 2010, August 2010 and January 2011.  These treatment records clearly indicate that they are based on a history provided by the Veteran.  Other than the August 2010 nexus form, which indicates that the examiner conducted a review of the Veteran's service records but does not specifically reference any of those records, it is clear that the private provider relied heavily on the history provided by the Veteran.  Accordingly, the Board finds that the March 2010 VA examiner's opinion is of greater probative weight.  In so finding, the Board also notes that the March 2010 VA examiner did diagnose the Veteran with a depression and anxiety disorder and related that condition to the circumstances surrounding the Veteran's Court Martial.  

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, both the Veteran's statements that he has posttraumatic stress disorder relate to an internal process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this question are therefore not competent.

For the foregoing reasons, the Board finds that the preponderance of the evidence reflects that the Veteran does not and has not had posttraumatic stress disorder.  Accordingly, the Veteran has failed to establish an essential element of his claim for entitlement to service connection for that condition.  

With regard to the Veteran's depression and anxiety disorder, the Board notes that as mentioned above, service connection may be established for a disability resulting from disease or injury incurred or aggravated in line of duty in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The evidence enumerated above clearly indicates that the Veteran has been diagnosed with a depression and anxiety disorders.  Moreover, all of the evidence available indicates that such condition is related to the Veteran's period of active service, specifically the in-service event involving his assaulting a fellow service member and the resulting Court Martial.  

Nevertheless, the law provides that no compensation shall be paid for a disability that is a result of the Veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1110, 1131.  As noted above, the Veteran was convicted of assaulting an individual with a razor blade by Special Court-Martial in May 1975.  In a June 2011 Administrative Decision, the RO determined that the Veteran's depression, which had been determined to have been caused by this incident by a VA examination report, was a result of his own willful misconduct.

The Veteran maintains that he developed his diagnosed acquired psychiatric disorders due to the circumstances surrounding his Court Martial in 1975.  He does not appear to have made any specific contentions regarding the RO's Administrative Decision.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n). 

The Board finds that the Veteran's guilty plea of assault under the Uniform Code of Military Justice rises to the level of willful misconduct for the purposes of VA benefits.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder, which is based on the circumstances surrounding this conviction, is denied due to willful misconduct.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

New and Material Evidence Claims

Finally, as noted above, the Veteran has filed to reopen his claims of entitlement to service connection for bilateral hearing loss and hemorrhoids based on the submission of new and material evidence.  

The Veteran first claimed entitlement to service connection for hemorrhoids in November 1979.  The RO denied entitlement to service connection for that condition in a January 1980 rating decision.  In August 1980, the Board continued that denial, finding that there were no medical findings of hemorrhoids since service.  The Veteran was notified of that decision and did not appeal.   Accordingly, that decision in final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In October 1986 the Veteran again claimed entitlement to hemorrhoids and also added a claim of entitlement to service connection for bilateral hearing loss.  Both of these claims were denied in a June 1987 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in July 1987.  The RO issued a Statement of the Case (SOC) later that month, and in August 1987 the Veteran filed a Substantive Appeal (VA Form 9).  In June 1988, the Board declined the reopen the Veteran's claim of entitlement to service connection for hemorrhoids, finding that the Veteran had not submitted new and material evidence.  The Board also denied entitlement to service connection for bilateral hearing loss, finding that no current hearing loss had been shown by the evidence of record. The Veteran was notified of that decision and did not appeal.   Accordingly, that decision in final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Several other rating decision continued to deny entitlement to service connection for the same disorders.  Most recently, in a December 2007 rating decision, the RO again found that new and material evidence had not been submitted for either claim and declined to reopen.  The Veteran submitted a Notice of Disagreement (NOD) in December 2008.  A Statement of the Case (SOC) was issued in August 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in September 2009.  Accordingly, the appeal currently is before the Board.  Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the January 2003 rating decision consists of VA treatment records, VA examination reports, private treatment records and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the medical evidence and the Veteran's assertions indicate a possibility that the Veteran hemorrhoids may be related to in-service treatment for that condition and that the Veteran currently has some measure of hearing loss.  The lack of such evidence was the basis for the denial of service connection for each condition.  New and material evidence having been submitted, the claims of entitlement to service connection for hemorrhoids and bilateral hearing loss are reopened.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.  

New and material evidence having been presented, the claim of entitlement to service connection for hemorrhoids is reopened.  To this extent, the claim is allowed.  

New and material evidence having been presented, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent, the claim is allowed.  


REMAND

Having been reopened, the Veteran's claims of entitlement to service connection for hemorrhoids and bilateral hearing loss must be judged on the merits.  However, a review of the claims file reveals that further action on these claims is necessary prior to final appellate review.  

First, with regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss the Board notes that this claim was previously denied to a lack of objective medical evidence demonstrating current hearing loss.  Service treatment records do note testing that revealed some measure of hearing loss.  However, post-service treatment records, including a VA examination from January 1978 and VA treatment records from May 1987, show that the Veteran's hearing was within normal limits.  

VA treatment records from October 2007 reveal continued complaints about hearing difficulties.  Objective findings showed hearing within normal limits, but the records do not indicate that full audiometric testing was performed.  Moreover, during the Veteran's March 2011 hearing before a Veterans Law Judge the Veteran asserted that he had not been provided any audiometric testing and that he has significant difficulties hearing when people are speaking to him which began shortly after he was released from active service.  

Similarly, with regard to the Veteran's claim of entitlement to service connection for hemorrhoids, the Board notes that the Veteran's service treatment records do show treatment for that condition.  In addition, post-service VA and private treatment records show treatment for hemorrhoids on several occasions since the Veteran's release from active service.  

The Board notes that the Veteran has not been afforded a VA examination with regard to his hearing since January 1978 and has never been afforded a VA examination in support of his claim of entitlement to service connection for hemorrhoids.  The evidence currently of record is insufficient for the Board to render a decision.  Moreover, the Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is an outstanding question about whether the Veteran actually has current disabilities associated with his hearing or hemorrhoids and whether any such conditions are etiologically related to the Veteran's time in service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records dated after February 2011, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the precise nature and etiology of his claimed hearing loss.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review prior to the examination.  After the completion of the examination and review of the record, the examiner should state whether the Veteran has bilateral hearing loss and should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss, if it exists, began in or is due to the Veteran's service. 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the evidence presented in the claims file and the extent to which it is based on the history provided by the Veteran.  

3.  In addition, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for hemorrhoids.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature and extent of any hemorrhoid condition.  Moreover, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such condition began during service or is related to the Veteran's confirmed in-service treatment for hemorrhoids.   

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request, especially with respect to the instructions to provide a medical opinion and explanation.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


